SOURCE INTERLINK COMPANIES REPORTS FISCAL THIRD QUARTER 2009 RESULTS Bonita Springs, Florida (December 10, 2009) – Source Interlink Companies, Inc. (NASDAQ: SORC) one of the largest publishers of magazines and online content for enthusiast audiences and a leading distributor of DVDs, CDs, magazines, video games and books, today announced financial results for the fiscal 2009 third quarter ending October 31, The following table presents its summary consolidated results of operations (in millions): Adjusted Results GAAP Results 3Q09 3Q08 % Change 3Q09 3Q08 % Change Revenues, net $592.6 $640.1 (7.4)% $591.7 $639.1 (7.4)% Operating Income (Loss) $40.2 $45.9 (12.4)% $(6.5) $29.5 (122.0)% EBITDA $47.9 $52.5 (8.8)% N/A N/A Income from Continuing Operations $9.7 $12.6 (22.5)% $(36.6) $(4.5) (720.4)% EPS - Diluted $0.19 $0.24 (20.8)% $(0.70) $(0.09) (677.8)% Adjusted Results GAAP Results YTD 09 YTD 08 % Change YTD 09 YTD 08 % Change Revenues, net $ 1,785.3 $ 1,549.7 15.2 % $ 1,782.8 $ 1,548.7 15.1 % Operating Income (Loss) $110.0 $68.5 60.6 % $(243.0) $44.9 (641.4)% EBITDA $133.1 $82.4 61.5 % N/A N/A Income from Continuing Operations $24.7 $22.5 10.0 % $(333.3) $1.2 NM EPS - Diluted $0.47 $0.43 9.3 % $(6.37) $0.02 NM NM - Result of calculation is not meaningful. Greg Mays, Source Interlink Chairman and CEO commented on the quarter, “In the face of a very challenging macro-economic environment, Source’s performance in the third quarter was especially satisfying.The concerted effort by our management team allowed us to execute on accelerating critically needed consolidations of our distribution and sales operations, streamlining our publishing business, and re-engineering certain functions withinour shared services organization; all of which will yield significant cost savings and better position Sourceto take advantage of future opportunities in the months and years ahead.” “We are extremely focused on improving performance and building the value in each of our individual businesses. We believe we can gain greater efficiencies and build scale to develop an even stronger distribution system. To that end, we are aggressively pursuing vendors and customers to gain market share with both traditional brick and mortar and digital retailers. Our publishing business is concentrating on managing editorial and production costs, capturing new advertisers intent on reaching our demographics, and expanding our digital platform,” continued Mays. “As we work toward these goals, our business fundamentals remain strong and we expect to see improved financial performance. We believe that the aggressive actions taken thus far, and the potential for yet additional cost savings, will better enable us to compete most effectively and ensure our long-term success,” Mays concluded. ABOUT ADJUSTED FINANCIAL MEASURES The Company uses both Generally Accepted Accounting Principles (GAAP), and non-GAAP or adjusted financial measures, to evaluate and report the results of its business.A reconciliation of the non-GAAP financial measures to the comparable GAAP financial measure is available on the Company’s home page at www.sourceinterlink.com by selecting “Reconciliation of Non-GAAP Financial Measures.” The Company provides non-GAAP or adjusted financial information in order to provide meaningful supplemental information regarding its operational performance and to enhance investors' overall understanding of the Company's current financial performance and prospects for the future. The Company believes that investors benefit from seeing its results "through the eyes" of management in addition to the GAAP presentation. Management measures Segment and enterprise performance using measures such as those disclosed in this release. This information facilitates management's internal comparisons to the Company's historical operating results. Non-GAAP or adjusted information allows for greater transparency to supplemental information used by management in its financial and operational decision making.
